department of the treasury internal_revenue_service washington d c nov _02- zet lf rat tax_exempt_and_government_entities_division uniform issue list legend taxpayer custodian a irab custodian c amount d amount e amount f amount g dear this letter is in response to a request for a letter_ruling dated date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested the taxpayer is permanently disabled and has been on retirement disability since all of the taxpayer’s retirement savings accumulated prior to his becoming disabled was invested in ira b an individual_retirement_account ira under code sec_408 with custodian a since the taxpayer was losing money he decided to close ira b and invest the money elsewhere on date the taxpayer and his spouse met with a financial security officer fso of custodian c the fso assured them that the taxpayer could open an jra using the funds from ira b two checks from custodian a dated date and date totaling amount d and amount e respectively were given to custodian c the fso of custodian c recommended that the taxpayer deposit amount f in certificates of deposit and amount g in a money market account based on assurances from this individual the taxpayer assumed these investments would be placed in ira accounts sponsored by custodian c on date the taxpayer and his spouse received notice from the internal_revenue_service that the taxpayer owed additional tax because the funds from ira b were never deposited in ira accounts the taxpayer went to custodian c and was informed by a manager that funds from ira b were placed in non-ira certificates of deposit and money market accounts the manager indicated that due to the inexperience of the fso custodian c has acknowledged in writing the transactions were not completed properly that the failure to deposit amounts d and e in ira accounts was due to the inexperience of the fso based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amounts d and e because the failure to waive such requirement would be against equity or good conscience code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 defines and provides the rules applicable to ira_rollovers code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 code sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 provides a similar 60-day rollover period for partial rollovers code sec_408 provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the fso of custodian c recommended that the taxpayer deposit the proceeds from ira b in ira certificates of deposit and money market accounts based on assurances from this individual the taxpayer assumed these investments would be deposited in ira accounts sponsored by custodian c custodian c has acknowledged in writing that the failure to deposit amounts d and e in ira accounts was due to the inexperience of the fso 200504u42 therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amounts d and e the taxpayer is granted a period of days from the issuance of this ruling letter to contribute amounts d and e to ira accounts provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at se t ep ra t1 i d sincerely yours bore ludkeins car manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
